Exhibit AMENDMENT TO CREDIT AGREEMENT This Amendment to Credit Agreement (this “Amendment”), dated as of May 19, 2009, is among SEMGROUP ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the Guarantors (as defined in the Credit Agreement referred to below) party hereto (collectively, the “Guarantors”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line Lender under the Credit Agreement referred to below, and the Lenders (as defined below) signatory hereto. R E C I T A L S: A.The Borrower, the Administrative Agent and the Lenders that are parties thereto (the “Lenders”) entered into that certain Amended and Restated Credit Agreement dated as of February 20, 2008 (as amended, modified, supplemented and waived from time to time, the “Credit Agreement”). B.The Borrower, the Administrative Agent and the Lenders party hereto have agreed to amend the Credit Agreement subject to and upon the terms and conditions set forth in this Amendment. NOW, THEREFORE, the parties agree as follows: 1.Amendment to Section 2.05 of the Credit Agreement.Section 2.05 of the Credit Agreement is hereby amended by adding the following new subsection (l) at the end of such Section: (l)Notwithstanding the foregoing and Section 2.13, if at any time any Revolver Lender’s percentage of the Outstanding Amount of Revolver Loans is less than such Lender’s Applicable Revolver Percentage, then all payments and prepayments of Revolver Loans shall be applied pro-rata only to the Revolver Loans of Revolver Lenders whose percentage of the Outstanding Amount of Revolver Loans exceeds such
